Citation Nr: 0945167	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  05-40 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cardiovascular disease 
to include coronary artery disease and peripheral vascular 
disease, claimed as secondary to the service-connected 
disability of bilateral tinea unguium, both feet, and 
amputation of the right fourth toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1943 to June 1946.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board previously referred the case for an expert opinion 
from a cardiologist with the Veteran's Health Administration 
(VHA).  That opinion was reviewed and is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent evidence fails to demonstrate that the 
Veteran's cardiovascular disease is related to or chronically 
worsened by his service-connected disability of bilateral 
tinea unguium, both feet, and amputation of the right fourth 
toe.


CONCLUSION OF LAW

Cardiovascular disease is not proximately due to or 
aggravated by the service-connected disability of bilateral 
tinea unguium, both feet, and amputation of the right fourth 
toe.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated May 2005 and November 2008 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The November 2008 letter 
provided this notice to the Veteran.  

The Board observes that the May 2005 letter was sent to the 
Veteran prior to the July 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the November 2008 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2009), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and an April 2009 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA treatment 
records, and private treatment records are associated with 
the claims folder.  
 
The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A VA opinion with respect to the issue 
on appeal was obtained in the February 2009 compensation and 
pension examination (C&P).  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion is adequate, as it is predicated on a full reading of 
service and VA medical records in the Veteran's claims file.  
The Board does acknowledge that the original examination was 
done without the c-file being available for review; however, 
the examiner later revisited his examination report after 
reviewing the file and came to the exact same conclusion.  As 
such, the Board notes that the February 2009 examiner 
considered all of the pertinent evidence of record and 
provided a complete rationale for the opinion stated.  
Furthermore, the Board also obtained another medical opinion 
in July 2009.  The July 2009 examiner had access to, and 
reviewed, the Veteran's claims folder and medical history 
prior to rendering a medical opinion.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran claims that his cardiovascular disease is either 
etiologically related or aggravated by his bilateral tinea 
unguium and amputation of the right fourth toe.  Having been 
granted service connection for his disability of bilateral 
tinea unguium, both feet, and amputation of the right fourth 
toe, it is necessary to determine whether the Veteran's 
cardiovascular disease is proximately due to or the result of 
that service-connected disability, or if that service-
connected disability worsened the Veteran's cardiovascular 
disease.  

Where a Veteran served 90 days or more during a period of war 
and arteriosclerotic heart disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
The evidence of record indicates that the Veteran was 
diagnosed with coronary artery disease, or arteriosclerotic 
heart disease in 2002 decades after his discharge from active 
service.  There is no evidence that the Veteran's 
arteriosclerotic heart disease or any other cardiovascular 
disorder was manifested to a degree of 10 percent within one 
year from the termination of service.  Accordingly, service 
connection on a presumptive basis is not warranted.  
For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, because the 
Veteran's original claim of entitlement to secondary service 
connection for cardiovascular disease was received in April 
2005, the Board will apply the former version of the 
regulation.

Initially the Board notes that the Veteran provided a 
September 2005 letter from the Veteran's private physician 
that states that the Veteran has a history of extensive 
coronary artery disease and peripheral vascular disease that 
have in the past required four-vessel bypass, multiple 
peripheral interventions and amputation of the right toe.  
The private physician then states that the Veteran's toe 
amputation and chronic foot pain is definitely associated 
with the Veteran's decreased circulation and coronary artery 
disease.  

The Board observes that the record also contains evidence 
that contradicts the Veteran's claim that his cardiovascular 
disease is secondary to his disability of bilateral tinea 
unguium, both feet, and amputation of the right fourth toe.  
The Veteran was afforded a VA examination dated February 2009 
which provided a negative nexus opinion regarding the 
likelihood of the Veteran's cardiovascular disease being 
caused or aggravated by his service connected disability of 
bilateral tinea unguium, both feet, and amputation of the 
right fourth toe.  The examiner in the February 2009 
examination report states that the Veteran was previously 
diagnosed with coronary artery disease and had previously 
received a coronary artery bypass.  Upon examination the 
examiner found the Veteran's coronary artery disease to be 
stable and opined that the Veteran's heart disease is more 
likely than not secondary to his long standing history of 
hypertension rather than his service-connected bilateral 
tinea unguium, both feet, and amputation of the right fourth 
toe.  

With consideration of the contradictory evidence, the Board 
referred the case for an expert opinion from a cardiologist 
with the Veteran's Health Administration (VHA).  The 
specialist reviewed the claims file.  The specialist offered 
the opinion that it is not as least as likely as not that the 
Veteran's current cardiovascular disease, to include coronary 
artery disease and peripheral vascular disease, is caused by 
or aggravated by the Veteran's service-connected bilateral 
tinea unguium and amputation of the right fourth toe.  Indeed 
the specialist unequivocally states that the Veteran's 
bilateral tinea unguium, both feet, and amputation of the 
right fourth toe is not the cause of his coronary artery 
disease.  The specialist does note that the Veteran's 
bilateral tinea unguium, both feet, and amputation of the 
right fourth toe might well be caused by the Veteran's 
nonservice-connected peripheral vascular disease, but not the 
other way around.  

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the specialist who provided the 
July 2009 VHA opinion coupled with the opinion of the 
February 2009 VA examiner to be the most persuasive evidence, 
as they reflect a full review of all medical evidence of 
record, are supported by detailed explanation, and are 
couched in terms of greater certainty and supporting 
rationale.  Additionally, these opinions reflect access to 
the findings from the Veteran's treatment records.  Because 
these examiners reviewed the complete claims file they was 
able to fully address the salient question as to the origin 
of the Veteran's cardiovascular disease and the relationship 
between it and his service-connected bilateral tinea unguium, 
both feet, and amputation of the right fourth toe.

In contrast, the opinion offered by the private doctor in the 
September 2005 letter is considerably weakened by the fact 
that there is no indication that the doctor reviewed any 
other relevant evidence in the claims file.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  

The Board does recognize that the Court has recently held 
that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a strict 
requirement for private medical opinions, and that a private 
medical opinion may not be discounted solely because the 
opining clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Nonetheless, the critical question is whether the private 
medical opinion is credible in light of all the evidence.  In 
this case, the private medical opinion is contradicted by the 
overall evidence.  After weighing all the evidence, the Board 
finds great probative value in the July 2009 VHA specialist's 
opinion and the February 2009 VA examiner's conclusion, and, 
in light of the other evidence of record, the opinions are 
sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the experts 
have fairly considered material evidence which appears to 
support the Veteran's position.  Wray v. Brown, 7 Vet. App. 
488, at 492-93 (1995).  Therefore, the Board finds the 
opinions by the July 2009 VHA specialist and the February 
2009 VA examiner to be of greater probative value than the 
private medical opinion.  The private medical opinion, while 
not discounted entirely, is entitled to less weight.  
Therefore the preponderance of the evidence is against the 
Veteran's claim.

Finally the Board notes the Veteran's statements that he 
suffers from a cardiovascular condition that is related to 
his service-connected disability of bilateral tinea unguium, 
both feet, and amputation of the right fourth toe and while 
the Veteran as a lay person is competent to provide evidence 
regarding any symptomatology, he is not competent to provide 
evidence regarding diagnosis, including the severity of a 
disease or disorder, or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 
'in some cases, lay evidence will be competent and credible 
evidence of etiology').  However, the possibility of a causal 
relationship between one disability and another requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
Thus, the Veteran's statements are afforded no probative 
value with respect to the medical question of whether his 
cardiovascular disease is related to his service-connected 
disability of bilateral tinea unguium, both feet, and 
amputation of the right fourth toe.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for cardiovascular disease, to include 
coronary artery disease and peripheral vascular disease, 
claimed as secondary to service-connected bilateral tinea 
unguium, both feet, and amputation of the right fourth toe.  
In this regard, the medical evidence shows a current 
diagnosis of coronary artery disease and peripheral vascular 
disease, however, the evidence of greater probative weight 
indicates that any current cardiovascular condition is 
secondary to the Veteran's service-connected disability of 
bilateral tinea unguium, both feet, and amputation of the 
right fourth toe or that a current cardiovascular condition 
is aggravated by a service-connected disability.  The Board 
has considered the benefit of the doubt rule; however, as a 
preponderance of the evidence is against this claim such rule 
does not apply and the claim must be denied.  38 U.S.C.A. 
§5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for cardiovascular disease, 
to include coronary artery disease and peripheral vascular 
disease, claimed as secondary to service connected bilateral 
tinea unguium, both feet, and amputation of the right fourth 
toe, is denied.


____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


